Title: To John Adams from Judith Sargent Stevens Murray, 29 March 1798
From: Murray, Judith Sargent Stevens
To: Adams, John



Sir
Boston Franklin Place March 29th 1798

Your attachment to your Country is not, in the calculations of reason, considered as problematical; and this attachment, giving you a paternal interest in all those individuals that constitute the Community; may possibly, induce you in some moment of leisure to take a cursory view of the pages of the Gleaner. In this hope they are now presented, and while I have need of the shield of temerity, justice impels the acknowledgment of all those apprehensions which are attached to timidity. Yet, Sir, your local partialities is still a resource to which I turn, with a degree of confidence; and while I solicit your patient attention, I hope every thing from your benevolence.
The next post, unless you forbid it, will present you the other copy of the Gleaner, which is affixed to your signature; and if you will have the goodness to advertise me of their arrival, it will relieve me from the anxiety which I entertain relative to their conveyance, and be acknowledged as a flattering attention.
I request you to tender my respects to your Lady, to whom I wish every possible good.
I have, Sir, the honor to be, with perfect esteem, and augmenting veneration, your most obedient / Very Humble servant

J. Sargent Murray